Citation Nr: 9934406	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-46 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder to 
include tinea pedis; seborrheic dermatitis, scalp; eczematory 
dermatitis, skin of the hands; and intertrigo of the skin of 
the upper thighs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This appeal arose from an April 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was then remanded by the Board 
of Veterans' Appeals (Board) in January and October 1997 for 
additional development.  Following these remands, the RO 
rendered a decision in April 1999, which continued to deny 
the veteran's claim for service connection.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his currently diagnosed tinea pedis; seborrheic dermatitis, 
scalp; eczematory dermatitis, skin of the hands; and 
intertrigo of the skin of the upper thighs are related to his 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinea 
pedis; seborrheic dermatitis, scalp; eczematory dermatitis, 
skin of the hands; and intertrigo of the skin of the upper 
thighs is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for tinea pedis; seborrheic dermatitis, 
scalp; eczematory dermatitis, skin of the hands; and 
intertrigo of the skin of the upper thighs.  A veteran who 
submits a claim for benefits to VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Epps, 126 F3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran has asserted that he developed a skin disorder 
while serving in the Philippines during the Second World War.  
He alleged that he had been told that he had athlete's foot 
and stated that he had been given foot powder; however, no 
official record was made of this treatment at that time.  He 
reported that he continued to receive treatment while in 
college from 1947 to 1950, and indicated that he still 
suffers from the same problems with his skin.  See April 1995 
hearing testimony.  Therefore, he believes that service 
connection is justified.

The veteran's available service medical records consisted of 
his October 1946 separation examination.  He offered no 
complaints about his skin and the objective examination was 
completely negative for any type of skin disorder.

It is noted that the RO made attempts to obtain any medical 
records from the colleges that the veteran attended between 
1947 and 1950.  However, the veteran stated in November 1997 
that there were no records at either institution since they 
did have dispensaries at that time.

The veteran was employed by Ferrald Environmental Project in 
November 1953.  He made no complaints about his skin at the 
time he began his employment.  He was first seen in January 
1954 with complaints of a rash on his face, legs and thighs.  
He was again seen in April 1954 for a fungal infection of the 
hands and feet.  At that time, he reported that this 
condition had had its onset about three weeks before.  He was 
treated on occasion throughout the remainder of his 
employment, which ended in 1992 at his retirement, for 
complaints about his skin.

VA outpatient treatment records developed between October 
1993 and February 1994 note that he was seen on October 1, 
1993 for depigmentation on the extensor areas of the fingers.  
He also had intertrigo of the right groin.  The diagnosis was 
chronic cutaneous fungus disease.  On February 24, 1994, he 
was seen for tinea pedis/cruris and seborrheic dermatitis of 
the face.

The veteran was examined by VA in March 1994.  He reported 
that he had had "jungle rot" when he was in the Philippines 
for 18 months.  The dermatological examination found a few 
patchy, scaly, somewhat erythematous areas on the scalp; some 
thickening and erythema of the hands with some areas of 
scaling on the dorsum of the knuckles; some redness of both 
upper thighs, with some skin papules; and a fungal infection 
of the feet, with some redness between the toes accompanied 
by some scaling.  The diagnoses were tinea pedis; seborrheic 
dermatitis of the scalp; eczematory dermatitis, hands; and 
intertrigo of the skin of the upper thighs.

The evidence of record shows that the veteran currently 
suffers from tinea pedis; seborrheic dermatitis, scalp; 
eczematory dermatitis, skin of the hands; and intertrigo of 
the skin of the upper thighs.  However, he has presented no 
competent medical  evidence that there is a connection 
between these disorders and his period of service.  In the 
instant case, the veteran's assertions, by themselves, are 
insufficient to satisfy the nexus requirement because the 
veteran is a layperson with no medical training or expertise 
to determine medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
currently diagnosed tinea pedis; seborrheic dermatitis, 
scalp; eczematory dermatitis, skin of the hands; and 
intertrigo of the skin of the upper thighs and his period of 
active service, his claim must be denied as not well 
grounded.  Epps, 126 F3d at 1467-68; Savage, 10 Vet.App. at 
498.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.


ORDER

A well grounded claim not having been submitted, service 
connection for tinea pedis; seborrheic dermatitis, scalp; 
eczematory dermatitis, skin of the hands; and intertrigo of 
the skin of the upper thighs is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

